DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on January 26, 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed because none of the prior art of record discloses or 
suggests a DC-DC converter by which the primary power grid is connected to a secondary power grid; and wherein the discharge circuit includes a safety device or a safety function, that holds the switch element in an opened state and thereby makes the discharge circuit inactive for as long as an actuating possibility exists via the switch line, and that places the switch element in a closed state and thereby makes the discharge circuit active for lowering the voltage of the fuel cell arrangement once the actuating possibility via the switch line is denied, in combination with the remaining claimed features.
	Claims 7-10 are allowed because none of the prior art of record discloses or suggests a DC-DC converter present in the primary power grid, via which the primary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Canadian patent of Matsumoto (2 995 319) discloses a power conditioning 
system comprising a fuel cell arrangement and a battery connected to first and second grids, and DC-DC converter controllers for controlling the fuel cell arrangement and battery 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836